                                                            1   Douglas D. Gerrard, Esq.
                                                                Nevada Bar No. 4613
                                                            2   dgerrard@gerrard-cox.com
                                                                Fredrick J. Biedermann, Esq.
                                                            3   Nevada Bar No. 11918
                                                                fbiedermann@gerrard-cox.com
                                                            4   GERRARD, COX & LARSEN
                                                                2450 St. Rose Pkwy., Suite 200
                                                            5   Henderson, NV 89074
                                                                Telephone: (702) 796-4000
                                                            6   Attorneys for Defendants
                                                                2014-1 IH Equity Owner, LP
                                                            7   THR Nevada II, LP, THR Property Borrower, LP,
                                                                THR Property Guarantor, LP,
                                                            8   THR Property Holdco, LP, and
                                                                2014-1 IH Property Holdco, LP
                                                            9
                                                                                         UNITED STATES DISTRICT COURT
                                                           10
                                                                                                DISTRICT OF NEVADA
                                                           11
GERRARD, COX & LARSEN
                        2450 St. Rose Parkway, Suite 200




                                                                LAS VEGAS DEVELOPMENTAL GROUP, LLC, a             Case No.: 2:15-cv-00917-GMN-NJK
                           Henderson, Nevada 89074




                                                           12   Nevada limited liability company
                                 (702) 796-4000




                                                           13                                       Plaintiff,
                                                                vs.                                               STIPULATION TO CONTINUE
                                                           14                                                     RESPONSE DEADLINE TO BANK
                                                                2014-3 IH EQUITY OWNER, LP, a Delaware            OF AMERICA’S MOTION FOR
                                                           15   limited partnership; BANK OF AMERICA, na,         SUMMARY JUDGMENT
                                                                National Banking Association; MERIDIAN
                                                           16   FORECLOSURE SERVICE, a California                 [ECF NO. 87]
                                                                Corporation; ARNOLD DUMLAO, an individual;
                                                           17   JOCELYN DILAG, an individual; THR NEVADA
                                                                II, LP, a Delaware limited partnership; THR       FIRST REQUEST
                                                           18   PROPERTY BORROWER, LP, a Delaware limited
                                                                partnership; THR PROPERTY GUARANTOR, LP,
                                                           19   a Delaware Limited partnership; THR PROPERTY
                                                                HOLDCO, LP, a Delaware limited partnership;
                                                           20   2014-3 IH PROPERTY HOLDCO, LP, a Delaware
                                                                limited partnership, 2014-1 IH BORROWER, LP, a
                                                           21   Delaware limited partnership; GERMAN
                                                                AMERICAN CAPITAL CORPORATION, a
                                                           22   Maryland corporation; DOE individuals I through
                                                                XX; and ROE CORPORATIONS I through XX,
                                                           23
                                                                                                    Defendants.
                                                           24
                                                                      Defendants 2014-3 IH EQUITY OWNER, LP, a Delaware limited partnership; THR
                                                           25
                                                                NEVADA II, LP, a Delaware limited partnership; THR PROPERTY BORROWER, LP, a Delaware
                                                           26
                                                                limited partnership; THR PROPERTY GUARANTOR, LP, a Delaware Limited partnership; THR
                                                           27
                                                                PROPERTY HOLDCO, LP, a Delaware limited partnership; and 2014-3 IH PROPERTY HOLDCO,
                                                           28
                                                            1   LP, a Delaware limited partnership, (referred to collectively as “Invitation Homes Defendants”) and

                                                            2   BANK OF AMERICA, N.A. (“BANA”), by and through their respective counsel of record, do

                                                            3   hereby stipulate to extend time for Crossclaimants Invitation Homes Defendants to file their Limited

                                                            4   Response to BANA’s Motion for Summary Judgment filed September 12, 2019 (ECF No. 87).

                                                            5          The parties stipulate to extend time for the Invitation Homes Defendants to file its Limited

                                                            6   Response to BANA’s Motion for Summary Judgment up to and including October 10, 2019.

                                                            7          Dated this 3rd day of October, 2019.          Dated this 3rd day of October, 2019.

                                                            8          GERRARD COX LARSEN                            AKERMAN, LLP

                                                            9          /s/ Douglas D. Gerrard, Esq.                  /s/ Scott R. Lachman, Esq.
                                                                                                                     ________________________________
                                                           10          Douglas D. Gerrard, Esq.                      Darren T. Brenner, Esq.
                                                                       Nevada Bar No. 4613                           Nevada Bar No. 8386
                                                           11          Fredrick J. Biedermann, Esq.                  Scott R. Lachman, Esq.
GERRARD, COX & LARSEN




                                                                       Nevada Bar No. 11918                          Nevada Bar No. 12016
                        2450 St. Rose Parkway, Suite 200




                                                                       2450 Saint Rose Pkwy., Suite 200              1635 Village Center Circle, Suite 200
                           Henderson, Nevada 89074




                                                           12
                                                                       Henderson, NV 89074                           Las Vegas, NV 89134
                                 (702) 796-4000




                                                           13          Attorneys for Defendants /Crossclaimants      Attorneys for Defendant, Cross-Defendant
                                                                       THR Nevada II, LP,                            Bank of America, N.A.
                                                           14          THR Property Borrower, LP,
                                                                       THR Property Guarantor, LP,
                                                           15          THR Property Holdco, LP, and
                                                                       2014-1 IH Property Holdco, LP
                                                           16
                                                                                                                       IT IS SO ORDERED.
                                                           17
                                                           18
                                                           19                                                          _____________________________
                                                                                                                       Gloria M. Navarro, District Judge
                                                           20                                                          United States District Court
                                                           21
                                                                                                                       DATED this ____
                                                                                                                                   4 day of October, 2019.
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                                 2
                                                            1                                    CERTIFICATE OF SERVICE

                                                            2          I hereby certify that I am an employee of GERRARD COX LARSEN, and that on the 3rd

                                                            3   day of October, 2019 and pursuant to Fed. R. Civ. P. 5, I e-served a true and correct copy of the

                                                            4   STIPULATION TO CONTINUE RESPONSE DEADLINE TO BANK OF AMERICA’S

                                                            5   MOTION FOR SUMMARY JUDGMENT via the Federal Courts CM/ECF Filing System,,

                                                            6   and served the following parties addressed as follows:

                                                            7          Roger Croteau, Esq.
                                                                       Timothy Rhoda, Esq.
                                                            8          ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                       Email: croteaulaw@croteaulaw.com
                                                            9          Attorney for Plaintiff
                                                                       Las Vegas Development Group, LLC
                                                           10
                                                                       Matthew K. Schriever, Esq.
                                                           11          HUTCHISON & STEFFEN
GERRARD, COX & LARSEN




                                                                       Email: mschriever@hutchlegal.com
                        2450 St. Rose Parkway, Suite 200




                                                                       Attorneys for Defendants,
                           Henderson, Nevada 89074




                                                           12
                                                                       2014-3IH BORROWER, LP
                                 (702) 796-4000




                                                           13
                                                                       Darren T. Brenner, Esq.
                                                           14          Scott Lachman, Esq.
                                                                       AKERMAN, LLP.
                                                           15          Email: ariel.stern@akerman.com
                                                                       Email: darren.brenner@akerman.com
                                                           16
                                                                       Attorneys for Defendant Bank of America, N.A.
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                                 3
